In an action, inter alia, to foreclose a mechanic’s lien, defendant Fidelity and Deposit Company of Maryland appeals (1) from an order of the Supreme Court, Westchester county, entered September 11, 1978, which granted plaintiff’s motion for leave to enter a default judgment against it and (2) as limited by its brief, from so much of a further order of the same court, entered October 25, 1978, as, upon reargument, adhered to the original determination. Appeal from the order entered September 11, 1978 dismissed as academic. That order was superseded by the order granting reargument. Order entered October 25, 1978 affirmed insofar as appealed from. Plaintiff is awarded one bill of $50 costs and disbursements to cover both appeals. Although the facts indicate an excusable default (see A. G. Serv. Co. v Interboro Contrs., 64 AD2d 880), appellant has failed to make the requisite showing of facts sufficient to establish that it has a meritorious defense (see Renne v Roven, 29 AD2d 866). Mere self-serving conclusions that a meritorious defense exists do not suffice. Titone, J. P., O’Connor, Margett and Martuscello, JJ., concur.